               Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 1 of 8



 1                                                                    Honorable Benjamin H. Settle

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT TACOMA

 8   CEDAR PARK ASSEMBLY OF GOD OF                    )            Civil No. 3:19-cv-05181
     KIRKLAND, WASHINGTON,                            )
 9                                                    )   PLAINTIFF’S MOTION FOR LEAVE
                  Plaintiff,                          )       TO FILE SUPPLEMENTAL
10                                                    )     VERIFIED COMPLAINT AND
          v.                                          )      MEMORANDUM OF LAW IN
11                                                    )              SUPPORT
     MYRON “MIKE” KREIDLER, in his official           )
12   capacity as Insurance Commissioner for the State )         Noting Date: October 18, 2019
     of Washington; JAY INSLEE, in his official
13   capacity as Governor of the State of Washington,

                   Defendants.
14
             Plaintiff Cedar Park Assembly of God of Kirkland, Washington respectfully moves this
15
     Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, for leave to file its
16
     Supplemental Verified Complaint, a copy of which is attached hereto.
17
             Plaintiff’s Second Amended Verified Complaint challenges the constitutionality of SB
18
     6219 (codified at RCW § 48.43.072 and § 48.43.073), which requires Washington employers to
19
     provide abortion and abortifacient coverage in their employee health plans, as well as RCW §
20
     48.43.065, which treats some religious organizations more favorably than others. The
21
     Supplemental Complaint adds important facts that occurred following the filing of Plaintiffs’
22
     Motion for Leave to File Second Amended Verified Complaint, including: (1) Because of SB
23

24   Plaintiff’s Motion for Leave to File                          ALLIANCE DEFENDING FREEDOM
                                                                        15100 N. 90th Street
     Supplemental Verified Complaint                1                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                    (480) 444-0020
               Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 2 of 8



 1   6219, Cedar Park’s insurer, Kaiser Permanente, is currently requiring Cedar Park to include

 2   insurance coverage for abortion in its health insurance plan that was renewed on September 1,

 3   2019, (2) Kaiser Permanente’s refusal to accommodate Cedar Park’s objection pursuant to RCW

 4   § 48.43.065, and (3) Kaiser Permanente will change the Church’s plan mid-year to eliminate

 5   coverage of abortion only if SB 6219 is enjoined or otherwise becomes inapplicable.

 6                                      FACTUAL BACKGROUND

 7           Cedar Park filed its Verified Complaint on March 8, 2019. ECF No. 1. Under Rule 15(a)(1),

 8   Cedar Park amended its complaint as a matter of course, and filed its First Amended Verified

 9   Complaint on April 2, 2019. ECF No. 20. On April 17, 2019, Defendants filed their Motion to

10   Dismiss, ECF No. 25, and briefing on the motion was completed on May 24, 2019. ECF No. 28,

11   32. Cedar Park filed a Motion for Preliminary Injunction on May 13, 2019, ECF. No. 29, and

12   briefing on that motion was completed on June 21, 2019. ECF No. 35, 38.

13           On July 3, Cedar Park filed a Motion for Leave to File Second Amended Verified

14   Complaint, which sought to add a constitutional challenge to the limited religious exemption

15   contained in RCW § 48.43.065, as well as clarify two factual discrepancies. ECF No. 42. Briefing

16   on that motion concluded on July 19, 2019. ECF No. 43, 44.

17           On August 2, the Court granted Defendants’ Motion to Dismiss, denied Cedar Park’s

18   Motion for Preliminary Injunction, and granted Cedar Park’s Motion for Leave to File Second

19   Amended Verified Complaint. ECF No. 45. In accordance with the Court’s order, Cedar Park filed

20   its Second Amended Verified Complaint on August 15, 2019. ECF No. 46. 1

21

22   1
       The contents of the Second Amended Verified Complaint were finalized at the time of the filing of Cedar
     Park’s Motion for Leave to File Second Amended Verified Complaint on July 3, 2019, as Cedar Park was
23
     required to attach a red line copy of the Second Amended Verified Complaint to its motion. Local Rule 15.
     In accordance with the Court’s August 2, 2019 order, Cedar Park filed an identical Second Amended
24   Plaintiff’s Motion for Leave to File                                ALLIANCE DEFENDING FREEDOM
                                                                              15100 N. 90th Street
     Supplemental Verified Complaint                      2                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                          (480) 444-0020
               Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 3 of 8



 1           On August 14, 2019, Cedar Park was informed that its insurance provider, Kaiser

 2   Permanente, would require Cedar Park to include abortion coverage in its health care plan set to

 3   renew on September 1, 2019. Due to the late notice from Kaiser and the Church’s commitment to

 4   care for its employees through the continuity of health care coverage, Cedar Park made the decision

 5   to renew its insurance plan beginning September 1, 2019, and did so under protest. Kaiser

 6   Permanente further informed Cedar Park that it would not be accommodating any abortion

 7   exclusions for fully insured groups such as Cedar Park, and would therefore not permit Cedar Park

 8   to invoke the limited religious exemption in RCW § 48.43.065, which allows Cedar Park to refuse

 9   to directly provide coverage for abortion or abortifacient contraceptives (but still allows the insurer

10   to charge Cedar Park a separate premium or fee for the objectionable coverage).

11           These facts are crucial to Cedar Park’s challenge to SB 6219 and RCW § 48.43.065, and

12   therefore Cedar Park seeks to supplement its Second Amended Verified Complaint to add these

13   significant factual developments that were discovered after the filing of Cedar Park’s Second

14   Amended Verified Complaint.

15                                              ARGUMENT

16           Federal Rule of Civil Procedure 15(d) provides: “[o]n motion and reasonable notice, the

17   court may, on just terms, permit a party to serve a supplemental pleading setting out any

18   transaction, occurrence, or event that happened after the date of the pleading to be supplemented.”

19           “Rule 15(d) is intended to give district courts broad discretion in allowing supplemental

20   pleadings. The rule is a tool of judicial economy and convenience. Its use is therefore favored.”

21   Keith v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988) (internal citations omitted). This Court has held

22

23   Verified Complaint on August 15, 2019 (with changes no longer in red line), the contents of which were
     finalized on July 3, 2019.
24   Plaintiff’s Motion for Leave to File                               ALLIANCE DEFENDING FREEDOM
                                                                             15100 N. 90th Street
     Supplemental Verified Complaint                    3                 Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                         (480) 444-0020
                 Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 4 of 8



 1   that “the threshold consideration for the district court is whether the supplemental facts connect

 2   the supplemental pleading to the original pleading. Even if the district court determines that a

 3   motion to supplement meets the threshold consideration, it may still deny the motion if it finds

 4   undue delay, bad faith, dilatory tactics, undue prejudice to the party to be served with the proposed

 5   pleading, or futility.” Holmberg v. Vail, No. C11–5449, 2012 WL 3144929 at *2 (W.D. Wash.

 6   Aug. 1, 2012) (internal citations omitted). “Events occurring since the filing of the original

 7   complaint must have ‘some relationship’ to the claims in the original.” Na’Im v. Sophie’s Arms

 8   Fine Residences, No. 13-cv-2515, 2014 WL 12479583 at *1 (S.D. Cal. May 27, 2014) (citing

 9   Keith, 858 F.3d at 468). “As such, a supplemental pleading is designed to bring the action ‘up to

10   date’ and to set forth new facts affecting the controversy that may have occurred since the original

11   pleading was filed.” Id. (citing Manning v. City of Auburne, 953 F.2d 1355, 1359–60 (11th Cir.

12   1992)).

13             Consistent with this lenient standard, the Court should grant Cedar Park leave to file its

14   Supplemental Verified Complaint under Fed. R. Civ. P. 15(d).

15       A. The facts contained in the Supplemental Verified Complaint relate to the claims
            contained in the Second Amended Verified Complaint.
16
               The recently discovered facts in Cedar Park’s Supplemental Verified Complaint relate to
17
     the claims in the Second Amended Verified Complaint. Cedar Park’s Second Amended Verified
18
     Complaint did not contain information on how Kaiser Permanente intended to act following Cedar
19
     Park’s objection to the provision of abortion coverage, as the insurer had not yet determined how
20
     SB 6219 applied to Cedar Park’s insurance plan set to renew on September 1, 2019. This Court
21
     previously held that Cedar Park lacked standing because “there is no evidence about how insurance
22
     carriers have responded to an employer’s attempt to invoke its conscience objections under RCW
23
     48.43.065(3).” ECF No. 45 at 12.
24   Plaintiff’s Motion for Leave to File                              ALLIANCE DEFENDING FREEDOM
                                                                            15100 N. 90th Street
     Supplemental Verified Complaint                    4                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                        (480) 444-0020
               Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 5 of 8



 1           Following Cedar Park’s Motion for Leave to File Second Amended Verified Complaint,

 2   Kaiser Permanente informed Cedar Park that (1) Cedar Park would be required to provide abortion

 3   insurance coverage, and (2) Kaiser Permanente would not allow any abortion exclusions for any

 4   fully-insured groups pursuant to RCW § 48.43.065. Therefore, these facts show how Kaiser has

 5   responded to Cedar Park’s conscientious objections under RCW § 48.43.065, which this Court

 6   found central to Cedar Park’s standing to pursue its claims. The Supplemental Verified Complaint

 7   merely adds these factual allegations that have developed since Cedar Park sought leave to file its

 8   Second Amended Verified Complaint. These new facts bring the action “up to date,” and will

 9   allow for a full resolution of Cedar Park’s claims. See Na’Im v. Sophie’s Arms Fine Residences,

10   No. 13-cv-2515, 2014 WL 12479583 at *1 (citing Manning, 953 F.2d at 1359–60).

11       B. Defendants will not be prejudiced by the filing of Cedar Park’s Supplemental Verified
            Complaint.
12
             Defendants will suffer no prejudice if this Court grants Cedar Park’s motion for leave to
13
     file its Supplemental Verified Complaint. Importantly, Defendants are already aware of these facts,
14
     as they were cited in Cedar Park’s Renewed Motion for Preliminary Injunction filed on September
15
     13, 2019. ECF No. 49 at 1, 3–4; see also ECF No. 50 at 1–2 (Exhibit A to Cedar Park’s Renewed
16
     Motion for Preliminary Injunction). Because the newly discovered facts relate to the claims already
17
     contained in Cedar Park’s Second Amended Verified Complaint, Defendants were on notice that
18
     such factual development was likely.
19
         C. There are no additional considerations warranting the denial of Cedar Park’s request
20          to file its Supplemental Verified Complaint.

21           Cedar Park has brought this matter to the Court’s attention promptly, and has not unduly

22   delayed notifying this Court or Defendants of the significant factual developments in this case.

23   While the deadline to amend pleadings was August 1, 2019, Cedar Park only became aware of

24   Plaintiff’s Motion for Leave to File                             ALLIANCE DEFENDING FREEDOM
                                                                           15100 N. 90th Street
     Supplemental Verified Complaint                  5                 Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                       (480) 444-0020
               Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 6 of 8



 1   these factual developments on August 14, 2019, and its new insurance plan did not take effect until

 2   September 1, 2019. At this time, Defendants have not filed an answer to Cedar Park’s Second

 3   Amended Verified Complaint.

 4           The supplemental facts are not futile. As this Court has already held, the response of Cedar

 5   Park’s insurer to SB 6219 and RCW § 48.43.065 is important to Cedar Park’s standing, and

 6   therefore these additional facts are necessary for the adjudication of Cedar Park’s claims. ECF No.

 7   45 at 12. This motion is not brought in bad faith or for any improper reason.

 8                                            CONCLUSION

 9           For all of the foregoing reasons, Plaintiff respectfully requests that the Court grant Cedar

10   Park’s motion for leave to file its Supplemental Verified Complaint.

11                   Respectfully submitted this 3rd day of October 2019,

12                                             By: s/Kevin H. Theriot
                                               Kristen K. Waggoner (WSBA #27790)
13                                             Kevin H. Theriot (AZ Bar #030446)*
                                               Elissa M. Graves (AZ Bar #030670)*
14                                             ALLIANCE DEFENDING FREEDOM
                                               15100 N. 90th Street
15                                             Scottsdale, Arizona 85260
                                               Telephone: (480) 444-0020
16                                             Facsimile: (480) 444-0025
                                               Email: kwaggoner@adflegal.org
17                                                    ktheriot@adflegal.org
                                                      egraves@adflegal.org
18                                             David A. Cortman (GA Bar #188810)*
                                               Alliance Defending Freedom
19                                             1000 Hurricane Shoals Rd. NE
                                               Suite D-1100
20                                             Lawrenceville, GA 30040
                                               Telephone: (770) 339-0774
21                                             Email: dcortman@adflegal.org
                                               Counsel for Plaintiff
22
                                               Attorneys for Plaintiff Cedar Park Assembly of God of
23                                             Kirkland, Washington
                                               * Admitted pro hac vice
24   Plaintiff’s Motion for Leave to File                             ALLIANCE DEFENDING FREEDOM
                                                                           15100 N. 90th Street
     Supplemental Verified Complaint                   6                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                       (480) 444-0020
               Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 7 of 8



 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on October 3, 2019, I electronically filed the foregoing document

 3   with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

 4   the following:

 5                                              Jeffrey Todd Sprung
                                                  Paul M. Crisalli
 6                                          ATTORNEY GENERAL’S OFFICE
                                                     800 5th Ave
 7                                                    Ste 2000
                                                 Seattle, WA 98104
 8
                                                 Joyce A. Roper
 9                                          ATTORNEY GENERAL’S OFFICE
                                                  PO Box 40109
10                                             Olympia, WA 98504

11                                               Marta U. DeLeon
                                            ATTORNEY GENERAL’S OFFICE
12                                                PO Box 40100
                                               Olympia, WA 98504
13                                            Counsel for Defendants

14

15                DATED: October 3, 2019            s/Kevin H. Theriot
                                                    Kristen K. Waggoner (WSBA #27790)
16                                                  Kevin H. Theriot (AZ Bar #030446)*
                                                    Elissa M. Graves (AZ Bar #030670)*
17                                                  ALLIANCE DEFENDING FREEDOM
                                                    15100 N. 90th Street
18                                                  Scottsdale, Arizona 85260
                                                    Telephone: (480) 444-0020
19                                                  Facsimile: (480) 444-0025
                                                    Email: kwaggoner@adflegal.org
20                                                         ktheriot@adflegal.org
                                                           egraves@adflegal.org
21
                                                    David A. Cortman (GA Bar #188810)*
22                                                  ALLIANCE DEFENDING FREEDOM
                                                    1000 Hurricane Shoals Rd. NE
23                                                  Suite D-1100
                                                    Lawrenceville, GA 30040
24   Plaintiff’s Motion for Leave to File                               ALLIANCE DEFENDING FREEDOM
                                                                             15100 N. 90th Street
     Supplemental Verified Complaint                    7                 Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                         (480) 444-0020
               Case 3:19-cv-05181-BHS Document 51 Filed 10/03/19 Page 8 of 8



 1                                          Telephone: (770) 339-0774
                                            Email: dcortman@adflegal.org
 2
                                            Attorneys for Plaintiff Cedar Park Assembly of God
 3                                          of Kirkland, Washington

 4                                          * Admitted pro hac vice

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Plaintiff’s Motion for Leave to File                      ALLIANCE DEFENDING FREEDOM
                                                                    15100 N. 90th Street
     Supplemental Verified Complaint            8                Scottsdale, Arizona 85260
     No. 3:19-cv-05181                                                (480) 444-0020
